DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 4/18/2022.
3.	This Office Action is made Notice of Allowance.
4.	Claims 3-5, 8-10, 20-21, 27-34 were previously cancelled.
5.	Claims 7, 11, 14-16, and 22-26 were previously objected to for allowable subject matter.
6.	Claims 11, 13, 16, and 22 are currently cancelled. 
7.	Claims 35-40 are new. 
8.	Claims 1-2, 6-7, 12, 14-15, 17-19, 23-26, 35-40 are numbered accordingly are allowed herein. 
Response to Arguments
1.	Applicant’s arguments regarding the amendment filed on 4/18/2022 have been fully considered. However in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
2.	In light of amendment to the title of the specification, the objection is withdrawn herein. 
3	In light of amendment to the claims, the 35 USC 112b rejections have been withdrawn herein. 


Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 3/11/2022 was filed after the mailing date of the non-final rejection on 1/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance/Allowable Subject Matter 
1.	Claims 1-2, 6-7, 12, 14-15, 17-19, 23-26, 35-40 are allowed herein and numbered accordingly.
2.	As to Independent Claims 1, 12, 17, 35-40 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Yerramalli et al. US 20180227936 teaches in Section [0012] A method for determining a transmission parameter for autonomous uplink transmission; Section [0017] The transmission parameter includes: a time parameter a frequency-domain parameter of resource, an indication indicating whether the transmission can be performed or a traffic type of the uplink transmission; Section [0026] The operation of determining the transmission parameter for the autonomous uplink transmission includes: determining an LBT (listen before talk procedure) priority class for a downlink transmission having a current Maximum Channel Occupancy Time (MCOT); Section [0054] A UE have data to be transmitted according to autonomous uplink (AUL) configuration, and provide an indication to a base station; Section [0065] A CCA (i.e. clear channel assessment which is similar to LBT see section 0064) include an energy detection or sensing procedure and each UE randomly choose a backoff counter with a certain duration or number of symbols, and listen to a channel including resource; the prior art Tian et al. US 20190223215 in particular Fig. 4, Section [0004] Wireless Devices perform channel access procedure such as CCA and LBT that allow the wireless device to capture MCOT and TXOP for transmission opportunity to be used for AUL (autonomous uplink) transmission; Section [0073] Beamforming is associate with different directions of transmission; the base station identify beam direction for transmission/reception; and the prior art Wang et al. US 2020/0037359 in particular Figs. 2-4, Section [0012] a method for autonomous uplink transmission is provided.  The method includes: obtaining Listen Before Talk (LBT) information; determining an LBT parameter based on the LBT information and determining a transmission parameter for autonomous uplink transmission.
	However, Yerramalli, in view of Tian and in further view of Wang do not render obvious in combination with other limitations in the independent claims 1, 35, and 38 the claim elements An uplink transmission method based on an autonomous transmission
parameter, comprising: determining at least one autonomous transmission parameter for uplink transmission, wherein the at least one autonomous transmission parameter is configured to indicate detection and reception of current uplink transmission; sending the at least one autonomous transmission parameter to a base station;  sending uplink data to the base station according to the at least one autonomous transmission parameter; and  before determining the at least one autonomous transmission parameter for the uplink transmission, the method further comprises: receiving a listen-before-talk (LBT) processing indication sent by the base station, wherein the LBT processing indication comprises time-domain indication information, frequency-domain indication information and beam direction information for indicating at least two transmission resources: and performing LBT processing on at least one of the at least two transmission resources according to the LBT processing indication and selecting, from among transmission resources whose the LBT processing is successful, at least one transmission resource for the current uplink transmission.
However, Yerramalli, in view of Tian and in further view of Wang do not render obvious in combination with other limitations in the independent claim 12, 36, and 39 the claim elements An uplink transmission method, comprising: receiving at least one autonomous transmission parameter sent by a terminal, wherein the at least one autonomous transmission parameter is determined by the terminal and configured to indicate detection and reception of current uplink transmission; detecting and receiving, according to the at least one autonomous transmission parameter, uplink data sent by the terminal; and before receiving the at least one autonomous transmission parameter sent by the terminal, the method further comprising: sending a listen-before-talk (LBT) processing indication to the terminal, wherein the LBT processing indication comprises time-domain indication information, frequency-domain indication information and beam direction information for indicating at least two transmission resources:
 wherein the beam direction information is determined according to a spatial parameter in a channel sounding reference signal (SRS) resource configuration.
However, Yerramalli, in view of Tian and in further view of Wang do not render obvious in combination with other limitations in the independent claim 17, 37, and 40 the claim elements A communication method based on maximum channel occupancy
time, comprising: performing listen-before-talk (LBT) processing with random backoff for target transmission resources when uplink transmission is required; determining the maximum channel occupancy time (MCOT) obtained from the LBT processing; and sending sharing information for the MCOT to a base station so that the base station multiplexes, according to the sharing information, remaining time of the MCOT after the uplink transmission is completed;  wherein the sending the sharing information for the MCOT to the base station comprises at least one of: sending, to the base station, first information for indicating end time of the MCOT, or sending, to the base station, type information for indicating LBT processing performed when a sharing-transmission end multiplexes the remaining time; wherein sending the type information for indicating the LBT processing performed when the sharing-transmission end multiplexes the remaining time comprises:  determining, according to at least one of the sharing information, information about a transmitting end and a receiving end, or a beam relationship, a type of the LBT processing required to be performed when the remaining time is multiplexed, wherein the information about the transmitting end and the receiving end is configured to indicate whether data transmitted by the sharing-transmission end by using the remaining time is related to a first-transmission terminal, and the beam relationship is between a beam direction used by the sharing-transmission end and a first-transmission beam direction of the first-transmission terminal, wherein the first-transmission beam direction is used in first uplink transmission after the first-transmission terminal initiates the MCOT.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims1-2, 6-7, 12, 14-15, 17-19, 23-26, 35-40 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-2, 6-7, 12, 14-15, 17-19, 23-26, 35-40 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   May 5, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477